DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Amendment filed 10JUN2021 has been entered. Applicant’s amendments have overcome each and every 112(b) rejections previously set forth in the Non-Final Office Action mailed 10FEB2021.
Applicant's arguments filed 10JUN202 have been fully considered.
Regarding new matter (REMARKS P10-13 as filed), the priority documents U.S. 62/733,493 and U S 62/873,748 contain hand drawings and color photographs, which do not clearly detail the newly added subject matter. The color photographs are scanned in black and white and cannot be fairly evaluated by the examiner. 
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.

 Alternatively, the Applicant is advised to file another drawing of Fig. 5 as a black and white line drawing. Fig. 5 in the REMARKS appears to be similar to Fig. 5 in the priority documents, which is missing in the instant application. Please also add the necessary reference numbers and details to clearly show the first outer shroud and the second outer shroud as necessary to support the newly added matter.
Regarding CUI (REMARKS P14), non-rotating impellers are known in the art and one having ordinary skill in the art would have found it obvious to use a non-rotating impeller instead of a rotating impeller. Both types of impellers are useful for imparting a rotational fluid flow, which allows for separation using centrifugal forces.
Furthermore, CUI’s first impeller is in the cylindrical inlet chamber, which is the same as Applicant, albeit with extra space on top. The Applicant is welcome to further define the inlet chamber in the claims to highlight the differences between the invention and the prior art.
Additionally, CUI’s goal is to separate gas from oil by centrifugal forces using a non-powered vane structure (abstract; par. [0032]). Modifying CUI’s rotating vane to be non-rotating would not render the device inoperable.
CUI teaches a spiral structure (par. [0032]). Applicant is invited for further define the spiraling structure in the claims.
Specification
The amendment to the specification and drawings filed 03AUG2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows:
The specification adds new text “with the outer radial edge of upper or first outer shroud 158 spaced apart from outer wall 124 to form an inlet 164 into impeller 130 from inlet chamber 16.”, which is also newly added in FIGS. 2A,3A,3B).
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claims 34,37 are objected to because of the following informalities:  Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). See MPEP 6083.01(m).  Appropriate correction is required.
Applicant is advised that should claim 35 be found allowable, claim 36 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 4,40 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claim 4 line(s) 8-9 set forth the limitations “the upper shroud substantially enclosing an end of the annular inlet chamber”. The specification as originally filed describes the impeller as closing the inlet chamber, but does not specify the upper shroud as substantially enclosing the annular inlet chamber. See also Spec. P5/L20-21; P33/L14-16.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4,40 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 line(s) 5,7 set forth the limitations “upper outer shroud” and “lower outer shroud” respectively. There is insufficient antecedent basis for these limitations in the claim and the limitations are of unclear claim scope as the shrouds are initially described as “upper shroud” and “lower shroud”.
Claim 4 line(s) 8-9 set forth the limitations “the upper shroud substantially enclosing an end of the annular inlet chamber”. It is unclear how the upper shroud is substantially enclosing an end of the annular inlet chamber when the upper shroud is 
Furthermore, The term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how the applicant is using the term “substantially enclosing” or how far spaced the upper shroud has to be from the inlet chamber wall to still be “substantially enclosing”.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 36 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 36, the claim is dependent on claim 35 and does not further limit the claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1,3,5-8,10-11 are rejected under 35 U.S.C. 103 as being unpatentable over CUI (CN 106215464) in view of STEBBINS (US 1509911).
Regarding claim 1, CUI teaches an efficient two-stage oil liquid online bubble removing device (title, Figs.) comprising:

a first fluid chamber (Fig. 1 #11) coaxial with the inlet chamber and extending between a first end and a second end, the first fluid chamber having a hollow conical shape with a diameter that reduces between the first end and the second end;
an impeller (Figs. 2,3 #2) disposed between the annular inlet chamber and the first fluid chamber adjacent the first end of the first fluid chamber, wherein the impeller comprises an outer impeller blade section (near the wall) in fluid communication with the annular inlet chamber adjacent the outer wall of the annular inlet chamber and an inner impeller blade section (near pipe #3) in fluid communication with the first fluid chamber adjacent a central axis of the first fluid chamber; and
an extraction pipe (Fig. 3 #3) extending within the first fluid chamber from adjacent the first end of the first fluid chamber.
CUI does not teach the impeller is fixed. However, STEBBINS teaches a dust collector (title, Figs.) including fixed impeller blades & vanes (Figs. 1-3, #24,26) for the purpose of maintaining the centrifugal force which further promotes separation (P1/Left C1/L17-29).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the impeller of CUI to be fixed as disclosed by STEBBINS in order to eliminate moving parts that can be come jammed or damaged and improve separations.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the impeller of CUI to be fixed as disclosed by 
Regarding claim 3, CUI teaches the inlet chamber extends from a first end to a second end, which second end is adjacent the first end of the first fluid chamber,
wherein the inlet chamber first end is enclosed and the impeller is fixed in the second end of the annular inlet chamber to enclose the inlet chamber (see Fig. 3).
Regarding claim 5, CUI teaches the inlet of the annular inlet chamber is tangentially offset from the axis of the inlet chamber (see abstract; Fig. 1).
Regarding claims 6-7, CUI teaches the outer impeller blade section comprises a plurality of inwardly spiraling, spaced apart impeller blades (Fig. 2) and
the inner impeller blade section comprises a plurality of outwardly spiraling, spaced apart impeller blades extending from an impeller hub (see Fig. 3 #21).
Regarding claim 8, STEBBINS teaches the outer impeller blade section comprises a plurality of first impeller blades (Fig. 1 #26) and the inner impeller blade section comprises a plurality of second impeller blades (Fig. 1 #24) different from the plurality of first impeller blades.
Regarding claim 10, CUI teaches the impeller blades of the outer impeller blade section merge with the corresponding impeller blades of the inner impeller blade section and thus form impeller blades extending from a hub of the impeller to an inner surface of the fluid separation apparatus (Figs. 2-3).
Regarding claim 11, CUI teaches the extraction pipe extending along the axis through the impeller and through the annular inlet chamber, where the extraction pipe .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over CUI (CN 106215464) in view of STEBBINS (US 1509911) in view of MCCURDY (US 2425110).
Regarding claim 2, CUI does not teach the inlet chamber is bowl shaped. However the shape of the inlet chamber is an engineering design choice readily available to one having ordinary skill in the art. The shape of the inlet chamber is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed structure was significant. See MEPEP 2144.04.IV(B).
See also MCCURDY which teaches a means including a helical ramp for centrifugally separating solids from liquids (title, Figs.) including a bowl shape of the top cover.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the inlet chamber of CUI to be bowl shaped as disclosed by MCCURDY as is known in the art.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over CUI (CN 106215464) in view of STEBBINS (US 1509911) in view of NIE (CN 105289114).
Regarding claims 8-9, CUI does not teach two outer shrouds or interleaved blades. However, NIE teaches a blade group for demisting and dedusting (Title, Figs. See equivalent US 20180361288 for translation) including several impeller designs one of which has a portion of a plurality of first impeller blades interleaved with a portion of a 
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the impeller of CUI with to have interleaved blades and shrouds as taught by NIE for their known purposes in the art. The references are combinable, because they are in the same technological environment of fluid separations (par. 0001,0026]). See MPEP 2141 III (G).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over CUI (CN 106215464) in view of STEBBINS (US 1509911) in view of MADUTA (WO 2017191242).
Regarding claim 12, CUI does not teach the second end of the extraction pipe is movable between a first distance from the impeller and a second distance from the impeller.
MADUTA teaches a cyclone and dip tube for separating a gas (title, Figs) including a cyclone (Fig. 1) having a second end (gas inlet 8; Fig. 1) of an extraction pipe (dip tube 2; Pg. 14, Lines 24-26; Fig. 1) is movable between a first distance from the impeller and a second distance (Pg. 16, Lines 10-11; Figs. 5a-5d) and further teaches that the cyclone flow behavior is influenced by the position of the extraction pipe (Pg. 11, Lines 4-6).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the extraction pipe of CUI to be movable as taught .
Claims 4,34,40 are rejected under 35 U.S.C. 103 as being unpatentable over CUI (CN 106215464) in view of MCKEEVER (US 2037426).
Regarding claim 4, CUI teaches an efficient two-stage oil liquid online bubble removing device (title, Figs.) comprising:
an annular inlet chamber (Fig. 1 #12) formed about a central axis and having an inlet (Fig. 1 #13) in an outer wall of the annular inlet chamber;
a first fluid chamber (Fig. 1 #11) coaxial with the inlet chamber and extending between a first end and a second end, the first fluid chamber having a hollow conical shape with a diameter that reduces between the first end and the second end;
an impeller (Figs. 2,3 #2) disposed between the annular inlet chamber and the first fluid chamber adjacent the first end of the first fluid chamber, wherein the impeller comprises an outer impeller blade section (near the wall) in fluid communication with the annular inlet chamber adjacent the outer wall of the annular inlet chamber and an inner impeller blade section (near pipe #3) in fluid communication with the first fluid chamber adjacent a central axis of the first fluid chamber; and
an extraction pipe (Fig. 3 #3) extending within the first fluid chamber from adjacent the first end of the first fluid chamber.
CUI does not teach the impeller is fixed. However, MCKEEVER teaches an oil and gas separator (title, Figs.) including a fixed impeller (Fig. 1 #20a) between an upper shroud (Fig. 1 #20) and a lower shroud (Fig. 1 #18) axially spaced apart from the upper 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the impeller of CUI to be fixed as disclosed by MCKEEVER in order to eliminate moving parts that can be come jammed or damaged and improve separations by providing a whirling motion and provide contact surfaces for which separated fluid may flow (P2/Left C/L23-38).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the impeller of CUI to be fixed with shrouds as disclosed by MCKEEVER in order to eliminate moving parts that can be come jammed or damaged and improve separations. The references are combinable, because they are in the same technological environment of cyclonic separators. See MPEP 2141 III (A) and (G).
Regarding claim 34, CUI is modified by MCKEEVER as in claim 4 (the rejection incorporated by reference) and teaches and/or suggests the fixed impeller further comprises a hub (CUI Fig. 3 #21) having a hub diameter;
a plurality of spiraling impeller blades (CUI Fig. 2 #22; MCKEEVER Fig. 2 #20a) extending between the hub and the outer wall of the inlet chamber,

Regarding claim 40, MCKEEVER teaches the upper shroud is a plate and the lower shroud is a plate and the upper and lower shrouds are substantially parallel to one another (Fig. 1).
Claims 32-33,35-36 are rejected under 35 U.S.C. 103 as being unpatentable over CUI (CN 106215464) in view of MCKEEVER (US 2037426) in view of TERMOKIMIK (GB 851498).
Regarding claims 32,35-36, CUI is modified by MCKEEVER as in claim 4 (the rejection incorporated by reference). CUI does not teach a flow path extending from an inlet at an outer diameter to an outlet at an inner diameter.
TERMOKIMIK teaches improvements in and relating to centrifugal apparatus (title, Figs.) including a separating conduit (Fig. 2) comprising a funnel portion (Fig. 2 #11) having an inlet at an outer diameter and an outlet (Fig. 2 #14) at an inner diameter, which includes therein helical vanes (Fig. 2 #16).  TERMOKIMIK teaches an improved separation efficiency (P2/left C/L48-51) whereby the velocity of the fluid ls rapidly increased at the same time as rotary motion is imparted to it (P1/L74-77).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify CUI to include an outlet at an inner diameter as taught by TERMOKIMIK in order to improve separation efficiency. The references are combinable, because they are in the same technological environment of cyclonic separators. See MPEP 2141 III (A) & (G).
Regarding claim 33, MCKEEVER teaches the impeller blades, the upper outer shroud, and the lower outer shroud of the impeller are fixed relative to the inlet chamber wall (Fig. 1).
Allowable Subject Matter
Claims 37-39 have allowable subject matter over the prior art of record and are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
HOGANS (GB 1249358) discloses a centrifugal wind separator comprising spiral guides.
Telephonic Inquiries
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352.  The examiner can normally be reached on M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/           Examiner, Art Unit 1777